Exhibit 99.1 Pyxis Tankers Inc. Announces Financial Results for the Three Months and Year Ended December 31, 2016 Maroussi, Greece, March 8, 2017 – Pyxis Tankers Inc. (NASDAQ Cap Mkts: PXS), an emerging growth pure play product tanker company, today announced unaudited results for the three months and year ended December 31, 2016. Summary: For the three months ended December 31, 2016, our time charter equivalent revenues were $4.5 million, which resulted in a net loss of $5.8 million, or a loss per share (basic and diluted) of $0.32, and our Adjusted EBITDA (see “Non-GAAP Measures and Definitions” below) was $0.4 million. For the year ended December 31, 2016, we reported time charter equivalent revenues of $24.1 million, which resulted in a net loss of $5.8 million, or loss per share (basic and diluted) of $0.32, and Adjusted EBITDA of $7.0 million. We also reported a non-cash vessel impairment charge of $4.0 million, or $0.22 loss per share, in both periods. Valentios Valentis, our Chairman and CEO commented: “Our results for 2016 reflected a dramatic shift as the year unfolded. As our time charters rolled-off during the first part of the year, we faced a poor chartering market for our vessels. Spot charter rates fell significantly beginning in the second quarter, negatively affecting virtually all product tanker operators, including ourselves. The principal reasons were substantial new vessel deliveries, record high inventories in storage of refined products and limited opportunities for arbitrage trading. By the end of the third quarter, we only had two of our six tankers on time charters as rates troughed. We consciously made the decision to continue with spot charters, versus booking longer term time charters at depressed rates. We were guardedly optimistic that rates would improve late in the fourth quarter, typically a stronger seasonal period due to colder weather in the Northern Hemisphere that results in increased demand for heating oil and longer wait times at numerous ports. Rates did modestly rebound off a low-point in early October and we renewed the Pyxis Epsilon charter for one year. As of March 1, 2017, we had one vessel on time charter with the balance of our fleet on spot charters. The chartering environment should be choppy for most of 2017, but we continue to believe in a longer term improvement starting in late 2017 due to attractive market fundamentals such as significantly lower scheduled deliveries of new build medium range tankers (“MRs”) combined with projected solid demand growth. Consequently, we intend to continue to focus on our mixed chartering strategy. “Overall, we are pleased with our disciplined and consistent cost structure. In the fourth quarter of 2016, our total daily operational costs, which include vessel operating expenses, general and administrative costs and management fees, were relatively consistent with the preceding quarters of 2016. Our total daily operational costs for our eco-efficient MRs and our eco-modified MR were $7,447 and $7,395 per vessel, respectively. As of December 31, 2016, our net debt stood at $70.1 million, and we have no balloon loan principal payments until September 2018. The weighted average interest rate on our debt was less than 3.3% during 2016. “As part of our strategic plan, Pyxis Tankers continues to be on the look-out for acquisitions. The long-term economics for the acquisition of a quality second-hand MR2 are even more attractive today with vessel prices substantially below 10 year averages. Unfortunately, the challenge continues to be access to cost-effective capital.” Results for the three months ended December 31, 2015 and 2016 For the three months ended December 31, 2016, we reported a net loss of $5.8 million, or $0.32 basic and diluted loss per share, compared to a net income of $0.6 million, or $0.03 basic and diluted earnings per share, for the same period in 2015. For the fourth quarter of 2016, our Adjusted EBITDA was $0.4 million, a decrease of $2.7 million from $3.0 1 million for the same period in 2015. The decrease in net income was primarily due to a $2.6 million decrease in time charter equivalent revenues and a non-cash vessel impairment charge of $4.0 million recorded in the fourth quarter of 2016, which relates to the write down of the carrying amount of Northsea Alpha and Northsea Beta to their fair values. Results for the year ended December 31, 2015 and 2016 For the year ended December 31, 2016, we reported a net loss of $5.8 million, or $0.32 basic and diluted earnings per share, compared to a net income of $3.5 million, or $0.19 basic and diluted earnings per share, for the same period in 2015. For the year ended December 31, 2016, our Adjusted EBITDA was $7.0 million, a decrease of $5.1 million from $12.1 million for the same period in 2015. The decrease in net income was primarily due to a $4.3 million decrease in time charter equivalent revenues, a $0.8 million increase in general and administrative expenses and a non-cash vessel impairment charge of $4.0 million recorded in the fourth quarter of 2016, which relates to the write down of the carrying amount of Northsea Alpha and Northsea Beta to their fair values. Three Months endedDecember31, Year endedDecember 31, (Thousands of U.S. dollars, except for daily TCE rates) Voyage revenues Voyage related costs and commissions Time charter equivalent revenues* Total operating days Daily time charter equivalent rate* * Subject to rounding; please see “Non-GAAP Measures and Definitions” below. Management’s Discussion and Analysis of Financial Results for the Three Months ended December 31, 2015 and 2016 (Amounts are presented in million U.S. dollars, rounded to the nearest one hundred thousand, except otherwise noted) Voyage revenues: Voyage revenues of $7.2 million for the three months ended December 31, 2016 represented a decrease of $1.2 million, or 14.3%, from $8.4 million in the comparable period in 2015. The decrease during the fourth quarter of 2016 was attributed to lower time charter equivalent rates as well as to a decrease in total operating days. Voyage related costs and commissions: Voyage related costs and commissions of $2.7 million for the three months ended December 31, 2016 represented an increase of $1.4 million, or 113.5%, from $1.3 million in the comparable period in 2015. The increase was primarily attributed to greater spot charter activity which incurs voyage costs. Vessel operating expenses: Vessel operating expenses of $3.1 million for the three months ended December 31, 2016 remained relatively stable compared to the three month period ended December 31, 2015, and substantially remain a fixed cost component of operations, depending on the number of days we own a vessel. General and administrative expenses: General and administrative expenses of $0.6 million for the three months ended December 31, 2016 decreased by $0.1 million, or 20.1%, from $0.7 million in the comparable period in 2015, mainly due to certain fees and expenses related to becoming a publicly listed company in the fourth quarter of 2015. Management fees, related parties: Management fees to our ship manager Pyxis Maritime Corp. (“Maritime”), of $0.2 million for the three months ended December 31, 2016 remained relatively stable compared to the three month period ended December 31, 2015. Management fees, other: Management fees payable to International Tanker Management Ltd. (“ITM”), our fleet’s technical manager, and North Sea Tankers BV (“NST”), the former commercial manager of Northsea Alpha and Northsea 2 Beta, of $0.2 million for the three months ended December 31, 2016 remained relatively stable compared to the three month period ended December 31, 2015. In June and November 2016, Maritime assumed full commercial management of the Northsea Beta and Northsea Alpha, respectively. Amortization of special survey costs: Amortization of special survey costs of $0.1 million for the three months ended December 31, 2016 remained relatively stable compared to the three month period ended December 31, 2015. Depreciation: Depreciation of $1.5 million for the three months ended December 31, 2016 remained stable compared to the three month period ended December 31, 2015. Vessel impairment charge: Vessel impairment charge of $4.0 million, of which $3.4 million was charged against Vessels, net, and $0.6 million against Deferred charges, net, for the three months ended December 31, 2016 relates to the write down of the carrying amount of Northsea Alpha and Northsea Beta to their fair values. There was no such charge recorded in the comparable period in 2015. Interest and finance costs, net: Interest and finance costs, net, for the three months ended December 31, 2016 amounted to $0.7 million and remained relatively stable compared to the three month period ended December 31, 2015. Management’s Discussion and Analysis of Financial Results for the Year ended December 31, 2015 and 2016 Voyage revenues: Voyage revenues of $30.7 million for the year ended December 31, 2016 represented a decrease of $2.5 million, or 7.4%, from $33.2 million in the comparable period in 2015. The decrease during the year ended December 31, 2016 was attributed to lower time charter equivalent rates as well as a decrease in total operating days. Voyage related costs and commissions: Voyage related costs and commissions of $6.6 million for the year ended December 31, 2016 represented an increase of $1.9 million, or 39.9%, from $4.7 million in the comparable period in 2015. The increase was primarily attributed to greater spot charter activity which incurs voyage costs. Vessel operating expenses: Vessel operating expenses of $12.9 million for the year ended December 31, 2016 declined $0.3 million, or 2.4%, from $13.2 million in the comparable period in 2015. This decrease was mainly attributed to the one-time, pre-operating costs incurred by the new build Pyxis Epsilon, which was delivered to our fleet in January 2015. General and administrative expenses: General and administrative expenses of $2.6 million for the year ended December 31, 2016 increased by $0.8 million, or 45.2%, from $1.8 million in the comparable period in 2015, mainly due to the additional administration fees payable to Maritime under the Head Management Agreement (which commenced effectively on March 23, 2015) of $0.4 million and other fees and professional expenses of $0.4 million associated with our status as a publicly listed company. Management fees, related parties: Management fees to Maritime of $0.6 million for the year ended December 31, 2016 remained relatively stable compared to the year ended December 31, 2015. Management fees, other: Management fees to others, comprised of fees payable to ITM and NST of $1.0 million in the aggregate for the year ended December 31, 2016 remained relatively stable compared to the same period in 2015. In March and June 2016, we sent notices of termination of the commercial management agreements with NST for the Northsea Beta and Northsea Alpha, respectively. In June and November 2016, Maritime assumed full commercial management of the Northsea Beta and Northsea Alpha, respectively. Amortization of special survey costs: Amortization of special survey costs of $0.2 million for the year ended December 31, 2016 increased by $0.1 million or 35.6%, compared to the same period in 2015, mainly due to the amortization of the special surveys performed by Northsea Alpha and Northsea Beta during the second quarter of 2015 and the special survey performed by the Pyxis Delta during the fourth quarter of 2016. 3 Depreciation: Depreciation of $5.8 million for the year ended December 31, 2016 remained relatively stable compared to the same period in 2015. Vessel impairment charge: Vessel impairment charge of $4.0 million, of which $3.4 million was charged against Vessels, net, and $0.6 million against Deferred charges, net, for the year ended December 31, 2016 relates to the write down of the carrying amount of Northsea Alpha and Northsea Beta to their fair values. There was no such charge recorded in 2015. Interest and finance costs, net: Interest and finance costs, net, for the year ended December 31, 2016 amounted to $2.8 million, compared to $2.5 million in the comparable period in 2015, an increase of $0.3 million, or 11.0%. The increase is mainly attributed to the increase of the LIBOR-based interest rates applied to our outstanding bank debt. Unaudited Consolidated Statements of Comprehensive Income / (Loss)
